Appeal from an order granting plaintiff’s motion to punish the defendant for contempt; fining the defendant the sum of $5,575; denying defendant’s cross motion to modify nunc pro tuna the judgment of annulment dated September 13, 1945, which required the defendant to pay alimony of $100 per week, commencing April 30, 1945; directing the defendant to continue to pay alimony in the said sum of $100 per week pending the determination of a reference ordered to pass upon defendant’s request for a reduction in alimony; further directing the defendant to pay plaintiff a counsel fee of $350, and providing for the issuance of a warrant and order of commitment in the event the defendant fails to pay the said fine of $5,575. Order modified on the law and the facts by directing that the defendant be allowed to purge his contempt by making payments of $25 per week on account of arrears in alimony, in addition to paying current alimony. As so modified, the order, insofar as appealed from, is affirmed, without costs. No opinion. Lewis, P. J., Carswell, Adel and Nolan, JJ., concur; Aldrich, J., deceased.